Citation Nr: 1642985	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  13-30 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for colon cancer.

2.  Entitlement to service connection for a skin disorder, to include a fungus infection of the feet and groin area.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a video conference hearing at the Newark, New Jersey RO on October 18, 2016.  The Veteran did not appear for the schedule hearing.  If a veteran does not appear for a scheduled hearing and fails to show good cause for such, the hearing request will be considered withdrawn.  38 C.F.R. § 20.704(d) (2015).  A hearing will not be rescheduled unless the circumstances were such that a timely request to reschedule could not be submitted.  Id.

An October 2016 Report of General Information, taken prior to the scheduled hearing, noted the Veteran's report that he had become ill and was unable to attend the scheduled hearing, and his request that the hearing be rescheduled.   After conferring with the Veterans Law Judge before whom the hearing was scheduled, good cause has been found for his failure to appear for the October 2016 hearing, and the circumstances were such that a timely request to reschedule could not have been submitted. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

